Citation Nr: 0400363	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
myositis of the dorsal and cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 2003, a 
transcript of which is of record.

The Board notes that the RO appears to have made an implicit 
determination that new and material evidence has been 
presented with respect to the myositis claim, because, even 
though the original denial of the claim was noted, the 
decision addressed the merits of the underlying claim of 
service connection.  Despite this implicit determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

As an additional matter, the Board notes that the veteran 
submitted a timely Notice of Disagreement (NOD) to a December 
2002 rating decision which denied service connection for 
degenerative joint disease of the cervical spine.  However, 
no timely Substantive Appeal appears to have been submitted 
following the promulgation of a Statement of the Case (SOC) 
in June 2003.  Consequently, the Board has no jurisdiction to 
address this issue.  38 C.F.R. §§ 20.200-20.202, 20.302.

In view of the grant of service connection for a psychiatric 
disorder and the application to reopen the claim for service 
connection for myositis of the cervical and dorsal spine, by 
this Board decision, the issues of service connection for 
hypertension, to include as secondary to the veteran's now 
service-connected psychiatric disorder, and service 
connection for myositis of the cervical and dorsal spine, are 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The veteran's service medical records reflect that he was 
hospitalized from September to November 1968 for what was 
ultimately diagnosed as reaction, adult situational, acute, 
severe, manifested by anxiety, anger, explosive outburst, 
assaultive behavior, and mild feelings of depression; mild 
predisposition with a family history of mental illness in his 
father; moderate stress of overseas duty assignment and 
family problems; no impairment for future military service.

3.  The competent medical evidence tends to show that the 
veteran's current psychiatric disorder is causally related to 
his in-service hospitalization for adult situational 
reaction.

4.  Service connection was previously denied for myositis of 
the dorsal and cervical spine by a June 1969 rating decision.  
The veteran was notified of this decision, including his 
right to appeal, but he did not appeal.

5.  Although the record reflects that a February 1974 rating 
decision confirmed and continued the prior denial of service 
connection for myositis of the dorsal and cervical spine, it 
does not appear that the veteran was ever informed of this 
decision.

6.  A subsequent rating decision dated in March 1999 
confirmed and continued the prior denial of service 
connection for myositis of the dorsal and cervical spine.  
The veteran was informed of this decision, including his 
right to appeal, and while it appears he submitted additional 
evidence, he did not submit a timely NOD with respect to this 
decision.

7.  The additional evidence received to reopen the veteran's 
claim of service connection for myositis of the dorsal and 
cervical spine bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

2.  The March 1999 rating decision which confirmed and 
continued the denial of service connection for myositis of 
the dorsal and cervical spine is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) (38 U.S.C.A. § 7105(c) (West 2002)); 
38 C.F.R. §§ 20.204, 20.304, 20.1103 (1998) (38 C.F.R. 
§§ 20.204, 20.304, 20.1103 (2003)).

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for myositis 
of the dorsal and cervical spine, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

For the reasons stated below, the Board finds that the 
veteran is entitled to a grant of service connection for an 
acquired psychiatric disorder.  In addition, the Board finds 
that new and material evidence has been received with respect 
to the myositis claim, but that additional development is 
necessary under the VCAA with respect to the underlying issue 
of service connection for this disability.  Under these 
circumstances, there is no prejudice to the veteran in 
adjudicating these claims without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  (As noted 
above, the issues of service connection for hypertension, to 
include as secondary to the veteran's now service-connected 
psychiatric disorder, and service connection for myositis of 
the cervical and dorsal spine, are addressed in the REMAND 
below.)

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

I.  Psychiatric Disorder

Background.  The veteran essentially contends that he 
developed PTSD due to stressors that occurred while he was 
stationed in the Republic of Vietnam.  In his statements and 
hearing testimony, he recounted one incident that occurred 
when he was out on patrol, and they captured 4 Vietnamese 
prisoners.  He related that 3 of these prisoners were thrown 
out of a helicopter for failing to give information under 
interrogation.  Additionally, he related a second incident in 
which he reported that he was in a bunker in September 1968 
when it came under a rocket attack, he became confused, and 
had to be subdued by his fellow soldiers.  He related that he 
was immediately taken for psychiatric evaluation, and was 
evacuated out of Vietnam.

The veteran's psychiatric condition was clinically evaluated 
as normal on his May 1966 enlistment examination.  Further, 
he reported at that time that he had not experienced 
depression or excessive worry, nor nervous trouble of any 
sort.  

In September 1968, the veteran was hospitalized for 
psychiatric evaluation after he lost his temper and beat up 
subordinates for no apparent reason.  There is no indication 
in the record that this incident occurred following a rocket 
attack.  

The service medical records reflect that the veteran had a 
prior history of loss of temper with loss of awareness, and 
that he was hospitalized in the past as a result thereof.  
For example, he described a episode when he was 14-years-old 
and struck his mother shortly after hitting his head on the 
windshield after an automobile accident.  He also indicated 
that the September 1968 episode was due to worry about his 
father, and that he was fearful he would turn out like his 
father who was in and out of a mental institution.  

The purpose of the initial in-service evaluation was 
psychiatric observation for temporal lobe epilepsy, but this 
condition was ruled out.  The record shows the veteran had an 
initial diagnosis of character disorder, emotional lability 
with destructive acting out.  However, an evaluation 
conducted later that month did not concur with this finding, 
and diagnosed dissociative reaction.  Further, the clinician 
who conducted this subsequent evaluation indicated that it 
occurred within the line of duty, that it probably existed 
prior to service, but that it was aggravated by service.

Records dated in November 1968 reflect that the veteran was 
ultimately diagnosed with reaction, adult situational, acute, 
severe, manifested by anxiety, anger, explosive outburst, 
assaultive behavior, and mild feelings of depression; mild 
predisposition with a family history of mental illness in his 
father; moderate stress of overseas duty assignment and 
family problems; no impairment for future military service.  
The clinician also indicated that it was within the line of 
duty.

The veteran's psychiatric condition continued to be evaluated 
as normal on his April 1969 expiration of term of service 
examination.  Moreover, he continued to report that he had 
not experienced depression or excessive worry, nor nervous 
trouble of any sort.  

The veteran's DD Form 214 reflects that he received the 
National Defense Service Medal, the Vietnam Service Medal 
with one Bronze Service Star, and the Republic of Vietnam 
Campaign Medal.  His military occupational specialty was 
tactical communications chief.

The evidence on file includes the veteran's service personnel 
records, as well as morning reports during the period he was 
stationed in the Republic of Vietnam.  Nothing in these 
records supports the veteran's account of his purported in-
service stressors.  

On an August 1969 VA medical examination, neurologic and 
psychiatric evaluation was negative for any impairment.

Post-service medical records beginning in 2000 reflect 
psychiatric treatment for PTSD.  For example, the veteran 
underwent a VA PTSD examination in November 2000, at which 
the examiner noted that the claims file had been reviewed.  
At this examination, the veteran reported, in part, that his 
father was frequently hospitalized in state mental hospitals, 
and one time in a VA psychiatric facility.  He denied having 
any problems during basic or other military training.  In 
addition, he reported that after he arrived in Vietnam, his 
military occupational specialty was changed from Artillery to 
Infantry, that he was a sergeant, and that he felt a great 
deal of pressure due to leadership responsibilities given to 
him in the field despite a lack of infantry training.  His 
account of capturing 4 Vietnamese prisoners, and that 3 of 
them were thrown out of a helicopter during interrogation was 
noted.  He also related that following this incident he was 
in his bunker when he thought the Viet Cong were attacking, 
and he began attacking his own men.  

Following examination of the veteran, the examiner diagnosed 
chronic PTSD.  Moreover, the examiner opined that the combat 
trauma to which the veteran was exposed in Vietnam was of 
sufficient nature to meet the criteria for PTSD.  Further, 
the examiner stated that there was no evidence that a pre-
morbid character disorder was primarily responsible for the 
employment and interpersonal difficulty the veteran had 
experienced since his discharge from the military.

Also on file is a May 2002 VA psychology assessment record.  
In pertinent part, the clinician who conducted this 
evaluation noted that he had reviewed the relevant medical 
records, including the November 2000 VA examination, as well 
as the service medical records for the October to November 
1968 period of hospitalization, with the diagnosis of adult 
situational reaction, acute, severe, manifested by anxiety, 
anger, and explosive behavior.  The clinician stated that the 
behavior that got the veteran hospitalized during service, 
and the diagnosis during hospitalization, would, in today's 
nomenclature, be classified as acute stress disorder and 
PTSD.  Moreover, the clinician stated that the incident in 
which the veteran attacked his own men in a bunker and the 
symptoms noted in the subsequent hospitalization were the 
initial manifestations of the veteran's current problems with 
PTSD.


Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


Analysis.  In the instant case, the Board finds that the 
evidence supports a grant of service connection for an 
acquired psychiatric disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Here, the competent medical evidence reflects that the 
veteran had psychiatric hospitalization during active 
service.  While his in-service psychiatric symptoms were 
diagnosed as an adult situational reaction, the post-service 
medical evidence reflects that he currently has an acquired 
psychiatric disorder and the May 2002 VA psychology 
assessment relates the current disability to the in-service 
hospitalization.

The Board acknowledges that the service medical records 
indicated that the veteran had exhibited symptoms of loss of 
temper with loss of awareness for years, and related an 
incident that occurred when he was 14-years-old.  
Nevertheless, no disability was noted at the time of his 
entry into active service.  In fact, his psychiatric 
condition was clinically evaluated as normal on his May 1966 
enlistment examination.  

The Board also acknowledges that the record does not 
substantiate the veteran's account of his in-service 
stressors.  Moreover, it does not appear that the record 
supports a finding that he engaged in combat with the enemy 
during active service, so as to warrant consideration of 
38 U.S.C.A. § 1154(b).  Regardless, the May 2002 VA 
psychology assessment which related the current disability to 
service is based upon a review of the actual treatment the 
veteran received during service, and not his account of what 
stressors purportedly occurred therein.  

The Board further acknowledges that the veteran's psychiatric 
condition was evaluated as normal at the time of his 
discharge from service, and that there is no competent 
medical evidence of an acquired psychiatric disorder until 
many years after service.  Moreover, a review of the record 
tends to indicate that the diagnosis of PTSD is not in accord 
with the provisions of DSM-IV, in that, as mentioned above, 
it does not appear that the record confirms the veteran's 
account of his purported in-service stressors.  Nevertheless, 
as already stated, the May 2002 VA psychology assessment 
which relates the current disability to service is based 
primarily upon review of the records from the veteran's in-
service psychiatric hospitalization.  Further, no competent 
medical opinion is of record which refutes the findings of 
the clinician who conducted this psychology assessment.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to a grant of service 
connection for an acquired psychiatric disorder.


II.  New and Material Evidence

Background.  Service connection was originally denied for 
myositis of the dorsal and cervical spine by a June 1969 
rating decision.  The veteran was notified of this decision, 
including his right to appeal, but he did not appeal.  
Thereafter, a February 1974 rating decision confirmed and 
continued this denial.  However, it does not appear from the 
record that the veteran was ever informed of this decision.  
Nevertheless, a subsequent rating decision dated in March 
1999 confirmed and continued the prior denial of service 
connection for myositis of the dorsal and cervical spine.  
The veteran was informed of this decision, including his 
right to appeal, and although it appears he submitted 
additional evidence, he did not submit a timely NOD with 
respect to this decision.

The evidence of record at the time of the prior denials 
includes the veteran's service medical records, and post-
service medical records, which cover a period through 1994.

The veteran's service medical records contain no findings 
indicative of any problems regarding the dorsal and/or 
cervical spine.  In fact, his neck and upper extremities were 
clinically evaluated as normal on both his May 1966 
enlistment examination and his April 1969 expiration of term 
of service examination.  Moreover, he reported at the time of 
his expiration of term of service examination that he had not 
experienced swollen or painful joints, nor did he have a 
history of head injury, arthritis or rheumatism, or bone, 
joint, or other deformity.

At his August 1969 VA medical examination, the veteran 
complained, in part, of pain on the left side of his neck.  
On examination, he had normal range and rate of movement of 
the cervical spine, but complained of pain when flexing his 
head.  In addition, he was tender in the left paraspinal 
(cervical) muscles.  X-rays taken at that time showed no bone 
of joint abnormality of the dorsal spine.  The cervical spine 
X-rays showed normal curvature and alignment of segments.  It 
was noted that there might be a little flattening in the mid-
cervical curve, but any significance would depend on clinical 
findings.  Moreover, there was no joint or bone abnormality, 
and the vertebral foramena were well maintained.  Diagnosis 
following examination of the veteran was myositis, cervical 
and dorsal spine, chronic, mild.

Service connection was subsequently denied for myositis of 
the cervical and dorsal spine, because the service medical 
records were negative for diagnosis or treatment of a 
cervical condition.  Although the rating decision was dated 
in June 1969, it did note that the veteran had undergone an 
examination in August 1969.  The veteran was notified of this 
decision by correspondence dated in October 1969.

Following the 1969 rating decision, additional post-service 
medical records were added to the file, including an October 
1972 VA hospitalization report which diagnosed paravertebral 
myositis, mid-thoracic region.

A private medical statement reflects the veteran was treated 
for complaints of back pain in January 1973, and that 
examination showed spastic muscles in the lumbar area.

A January 1974 VA medical examination reflects that the 
veteran complained of chronic and constant back pain at the 
lower dorsal area since service.  However, physical 
examination was normal.

A September 1994 medical report reflects, in part, that the 
veteran's neck exhibited full range of motion, although there 
was some grimacing of pain in the extremes of lateral 
flexion, rotation, and extension.  In addition, it was noted 
that the veteran experienced back pain which began in the 
1970s without history of trauma.  Diagnoses included mild 
fascial syndrome.

The March 1999 rating decision found that new and material 
evidence had not been received to reopen the veteran's 
myositis claim, because the evidence did not support a 
finding of service incurrence.

The evidence added to the record since the last prior denial 
includes additional post-service medical evidence which 
covers a period through 2002, as well as the veteran's 
statements and hearing testimony.

The additional post-service medical records continue to show 
treatment for cervical spine problems.  In October 2001, the 
same VA clinician who proffered an opinion regarding the 
veteran's hypertension submitted another statement, in which 
it was indicated that the veteran's service medical records 
and 1969 VA medical examination had been reviewed.  The 
clinician opined that the veteran's current cervical spine 
condition was at least as likely as not related to the 
symptoms of cervical muscle tenderness and diagnosed myositis 
(as noted on the 1969 VA medical examination) while in 
service or within one year from date of discharge which 
should warrant service connection.  

The veteran underwent a VA spine examination in November 
2001, at which he complained of cervical spine tenderness, 
neck pain radiating to the right shoulder and remaining 
constant.  In addition, the examiner stated that the veteran 
presented for increase in service-connected disability, which 
was apparently granted on the basis of myositis from 1969 
while on active duty.  Following examination of the veteran, 
to include X-ray reports, the examiner diagnosed spinal 
strain with spasm, early degenerative joint disease; and 
triggerpoint tenderness, right trapezius.  Moreover, in a 
January 2002 addendum, the examiner noted that he had been 
asked to comment on the October 2001 VA clinician's opinion 
that the veteran's current cervical spine tenderness was 
related to his diagnosis of myositis while on active duty.  
However, the examiner stated that the October 2001 VA 
clinician did not require explanation from him, and that the 
best way to get this clinician's rationale was to ask him.  
The examiner did state that myositis was a chronic condition 
exacerbating degenerative joint disease over the long term - 
that being the definition of myositis.

At his June 2003 personal hearing, the veteran asserted that 
his back and right shoulder were injured during service when 
he was subdued by his fellow soldiers in September 1968.  He 
also indicated that he had had problems with this cervical 
spine since service, and provided a summary of his complaints 
and treatment.

The veteran also submitted pictures of himself wearing a neck 
collar.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of service connection for myositis of the dorsal and 
cervical spine.

As mentioned above, this claim was previously denied because 
there was no evidence that this disability was incurred 
during the veteran's active service.  Here, the additional 
evidence added to the file includes the October 2001 VA 
clinician's statement which links the current disability to 
active service.  The evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Accordingly, the Board finds that this evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The Board notes that the October 2001 VA clinician's 
statement provides no rationale in support of the opinion 
linking the current disability to service, other than it was 
present within the first post-service year.  However, 
myositis is not one of the chronic disease subject to 
presumptive service connection when present within one year 
following discharge.  38 C.F.R. §§ 3.307, 3.309(a).  Further, 
as mentioned above, the service medical records contain no 
findings indicative of any problems associated with the 
cervical and/or dorsal spine.  Moreover, the November 2001 VA 
spine examination, and its January 2002 addendum, do not 
provide any clarification as to the etiology of the veteran's 
current disability of the cervical and dorsal spine.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Based on the foregoing, the Board finds that such a medical 
opinion and/or examination is warranted based on the facts of 
this case in order to determine the etiology of the veteran's 
current disability.  Consequently, the Board concludes that 
additional development is necessary in the instant case, 
which will be addressed in the REMAND portion of this 
decision. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted

New and material evidence having been received to reopen the 
claim of entitlement to service connection for myositis of 
the dorsal and cervical spine, the claim is reopened; to this 
extent only, the benefit sought on appeal is allowed.


REMAND

For the reasons stated above, the Board has concluded that 
that a VA medical examination that includes an opinion on the 
nature and etiology of the veteran's myositis of the dorsal 
and cervical spine is warranted.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As to the veteran's claim for secondary service connection 
for hypertension, the Board notes that, as service connection 
was not in effect for a psychiatric disorder,  the RO denied 
the claim as a matter of law.  However, in view of the 
Board's grant of service connection for a psychiatric 
disorder, the claim must be adjudicated on the merits.  The 
Board also finds that a recently obtained medical opinion was 
incomplete.  Specifically, while a December 2001 VA examiner 
opined that it was less likely than not that the veteran's 
hypertension was due to his psychiatric disorder, the 
question of whether the veteran's psychiatric disorder 
aggravated his hypertension was not addressed.  It is 
pertinent to note that secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of his 
myositis of the dorsal and cervical 
spine.  The claims folder should be made 
available to the examiner for review 
before the examination.  In particular, 
the examiner's attention is directed to 
the service medical records, the August 
1969 VA medical examination, the October 
2001 VA clinician's statement, as well as 
the November 2001 VA spine examination 
and its January 2002 addendum.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's myositis of the dorsal and 
cervical spine is causally related to any 
incident of the veteran's period of 
active military service.  The examiner is 
also asked to provide a rationale for any 
opinion expressed, preferably with 
citation to the clinical record.  

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  

3.  Thereafter, the claims file must be 
returned to Alberto O. Sy, M.D., who 
performed the December 2001 hypertension 
examination for an addendum opinion.  
Specifically, following a review of the 
claims file, to include the report of the 
December 2001 examination, Dr. Sy is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's now 
service-connected psychiatric disorder 
aggravated (worsening of underlying 
condition versus temporary flare-ups of 
symptoms) his hypertension.  

If Dr. Sy is not available, the RO should 
arrange for another hypertension 
examination of the veteran, which 
includes an opinion on whether it is at 
least as likely as not (50 percent or 
more likelihood) that the veteran's now 
service-connected psychiatric disorder 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-ups of symptoms) his hypertension 

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
clinician is also asked to provide a 
rationale for any opinion expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report and addendum to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues that 
remain on appeal, in light of any 
additional evidence added to the records 
assembled for appellate review.  

If any of the benefits requested on appeal are not granted to 
the veteran's satisfaction, the veteran and his 
representative should be furnished an SSOC which addresses 
all of the evidence obtained after the issuance of the last 
SSOC in June 2003, and an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



